DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 02/14/2019, has been considered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an inductor comprising: 
a body including a coil and a dummy electrode, spaced apart from the coil, and having a first side surface and a second side surface disposed to oppose each other in a width direction, a top surface and a bottom surface disposed to oppose each other in a thickness direction, and a first end surface and a second end surface disposed to oppose each other in a length direction; 
a first external electrode, disposed on an external surface of the body, extending in the length direction from the first end surface to a portion of the bottom surface; and 
a second external electrode, disposed on an external surface of the body, extending in the length direction from the second end surface to a portion of the bottom surface, 
wherein the coil includes a first lead-out pattern exposed to an external surface of the body to be connected to the first external electrode and a second 
the first external electrode includes a first pattern external electrode directly connected to the first lead-out pattern and a first dummy external electrode connected to only the dummy electrode, 
the second external electrode includes a second pattern external electrode directly connected to the second lead-out pattern and a second dummy external electrode connected to only the dummy electrode, and 
a length of each of the first and second pattern external electrodes extending in the width direction of the body is greater than a length of each of the first and second dummy external electrodes extending in the width direction of the body.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-16, 19 and 20 are allowed because claims 2-16, 19 and 20 are directly or indirectly dependent of independent Claim 1.
Claim 17 recites, an inductor comprising: 
a body including a coil and a dummy electrode, spaced apart from the coil, and having a first side surface and a second side surface disposed to oppose each other in a width direction, a top surface and a bottom surface disposed to oppose each other in a thickness direction, and a first end surface and a second end surface disposed to oppose each other in a length direction; 

a second external electrode, disposed on an external surface of the body, extending in the length direction from the second end surface to a portion of the bottom surface, 
wherein the coil includes a first lead-out pattern exposed to an external surface of the body to be connected to the first external electrode and a second lead-out pattern exposed to an external surface of the body to be connected to the second external electrode, 
the first external electrode includes a first pattern external electrode directly connected to the first lead-out pattern and a first dummy external electrode connected to only the dummy electrode, 
the second external electrode includes a second pattern external electrode directly connected to the second lead-out pattern and a second dummy external electrode connected to only the dummy electrode, and 
and the first and second pattern external electrodes are separated from the first and second dummy external electrodes, respectively.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 18 is allowed because claim 18 is directly or indirectly dependent of independent Claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MALCOLM BARNES/
Examiner, Art Unit 2837
12/04/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837